860077DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a material cutting system, classified in B23K9/0953.
II. Claims 8-14, drawn to a method of operating a material cutting system, classified in B23K 9/013.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 1-7 can be used with a method of producing a semiconductor by material cutting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The divergent ideas of an apparatus and method would need different searches. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Charles Hayes on 6/10/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al (US 2010/0301020) in view of Picard et al (US 6,947,802).

With regards to claim 1, Phillip et al discloses a material cutting system (plasma arc torch system 10, Fig. 1) comprising:
a table for receiving a work piece (table 12 for receiving work piece W, Fig. 1), 
a plasma arc torch cutting head for cutting the work piece on the table (plasma arc torch 14, Fig. 1), wherein the cutting head creates a plasma torch cut taper on a kerf edge (produces a kerf edge, col 6, lines 40-45);
a gantry for controlling the position and orientation of the cutting head with respect to a work piece on the table (gantry 22 controlling torch 14, Fig. 1), wherein the gantry moves the cutting head relative to the work piece and the gantry positions the cutting head at an angle relative to a planar surface of the work piece such that the cutting head is held at an angle from a perpendicular with the planar surface of the work piece (angling the torch relative the planar surface of the workpiece such that the torch is held at an angle, abstract, lines 8-12); and
a computerized numeric controller (computerized numeric controller 21) that determines a kerf edge that is not perpendicular to the planar surface of the work piece (kerf edge is at an angle 1 degree to 4 degrees from the perpendicular with the planar surface of the workpiece, paragraph 0010, lines 8-10)and wherein the computerized numeric controller controls the gantry to minimize the plasma torch cut taper (compensate for the angle of the side of the kerf, paragraph 0008, lines 6-10) by adjusting the cutting head at the angle relative to the perpendicular of the planar surface of the work piece to produce a kerf edge that is not perpendicular to the planar surface of the work piece (kerf edge is at an angle 1 degree to 4 degrees from the perpendicular with the planar surface of the workpiece, paragraph 0010, lines 8-10).
Phillip et al does not disclose a computerized numeric controller including an application software program, the application software program comprises a table of values, wherein the application software program determines an angle of the cutting head to produce said kerf edge that is not perpendicular to the planar surface of the work piece by referencing the material value and the thickness value of the work piece within the table of values, wherein the computerized numeric controller controls the gantry to minimize the plasma torch cut taper by adjusting the cutting head at the angle relative to the perpendicular of the planar surface of the work piece to produce a kerf edge that is not perpendicular to the planar surface of the work piece, and the computerized numeric controller causes the gantry to position the cutting head at the angle determined by the application software program.
Picard et al teaches a computerized numeric controller including an application software program (computerized numeric controller 12 executes software program, col 7, lines 9-12), the application software program comprises a table of values (the table can include data for different workpiece materials, different material thickness, col 22, lines 25-30), wherein the application software program determines an angle of the cutting head to produce said kerf edge by referencing the material value and the thickness value of the work piece within the table of values (based on the user input process parameters, the CNC 12 generates parameters such as kerf diameter, col 6, lines 61-65), and the computerized numeric controller causes the gantry to position the cutting head at the angle determined by the application software program (CNC 12 causes the gantry 26 to position the cutting head at an angle determined by the process parameters, Fig. 5A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the CNC of Phillip et al with the CNC as taught by Picard et al in order to provide a controllable gantry for a plasma torch system to accommodate a variety of workpieces. 
With regards to claim 3, Picard et al teaches wherein the material value includes identification of constituent materials within the workpiece (process parameters include material type, Fig. 4).
With regards to claim 4, Picard et al teaches wherein the cutting head includes a consumable torch head (consumable of the plasma torch, col 13, lines 33-35)and the table of values includes a consumable wear value (table of values of how long the torch tip has been used, Fig. 5B), wherein the application software program further references the consumable wear value to determine the angle from the perpendicular which produces a kerf edge that is not perpendicular to the planar surface of the work piece (CNC 12 includes database for tracking and recording consumable life and the change in parameters are associated with parameters in controller display screen where the kerf is determined, Fig. 4), the computerized numeric controller positions the cutting head at the angle from the perpendicular (CNC screen loads the kerf, Fig. 4).
With regards to claim 5, Picard et al teaches wherein the consumable wear value represents time of operation of the consumable torch head (change consumable screen shows the elapsed time the last torch tip has been installed, Fig. 5B).
With regards to claim 6, Picard et al teaches wherein the consumable wear value represents a number of piercing operations completed by the consumable torch head (change consumable screen shows how many workpieces have been worked on and completed with the reference to pieces, Fig. 5B).
With regards to claim 7, Picard et al teaches wherein the consumable wear value represents an ampere value at which the consumable torch head is operating (controller screen shows current setting at which the torch is used, Fig. 4).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al and Picard et al as applied to claims 1 and 3-7 above, and further in view of Riemann et al (US 8,946,583).

With regards to claim 2, Phillip et al and Picard et al does not teach wherein the application software program also references a position cut value within the table of values to determine the angle from the perpendicular to produce a kerf edge that is not perpendicular to the planar surface of the work piece. 
Riemann et al teaches wherein the application software program (torch position control module 15 uses software, col 3, lines 5-8)) also references a position cut value within the table of values to determine the angle (calculating bevel pivot length and required offsets 56, Fig. 8) from the perpendicular to produce a kerf edge that is not perpendicular to the planar surface of the work piece (produce bevel/kerf 24 that is not perpendicular to the upper surface of workpiece 16, Fig. 6) .
It would have been obvious to one skilled in the art at the time the invention was made to modify the CNC of Philip et al and Picard et al with the positioning system software taught by Riemann et al in order to provide an efficient way of controlling a cut angle for a plasma arc torch apparatus.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763